Order entered October 6, 2021




                                                    In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                          No. 05-21-00612-CV

                                         LIANG BI, Appellant

                                                       V.

          WZH INFINITE INC. D/B/A M&Y AUTO COLLISION, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-20-01498-B

                                                   ORDER

          The reporter’s record is past due.                 On September 2, 2021, Robin

Washington, Official Court Reporter for County Court at Law No. 2, filed a letter

stating that no party had requested the reporter’s record. Appellant filed a request

for the reporter’s record on July 27, 2021.1                  Accordingly, we ORDER Ms.

Washington to file the reporter’s record WITHIN THIRTY DAYS of the date of

this order.


1
    The request is viewable on the trial court’s website.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Washington and all parties.

                                        /s/   KEN MOLBERG
                                              JUSTICE